DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites, “at least a substrate of thermoplastic material… wherein said thermoplastic material is chosen from the list consisting of...” It is unclear if the substrate is limited to the specified thermoplastic materials, or if thermoplastic material is present, it is limited to the specified thermoplastic materials, but other non-thermoplastic materials may be present in the substrate. 
Claim 22 recites, “the top layer comprises a backing layer located underneath the printed décor.” This limitation contradicts parent claim 10 that specifies “wherein said uppermost layer of the substrate forms a surface upon which said décor directly is provided”. Is the backing layer part of the substrate?

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 13 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Spengler et al., US 5,709,925 in view of Hayes, US 2010/0167026 and Windmoller, US 2011/0296780.
Regarding claims 10 and 13:
Spengler discloses a panel (1) comprising: 
at least a substrate (4A) of thermoplastic material; 
a top layer (2) with a printed decor; and 
wherein said substrate has a thickness larger than one half of a thickness of the entire panel, and 
wherein said substrate consists of three layers (7A, 8A, 9A); said three layers each comprising thermoplastic material (polypropylene for each of the layers) wherein a central layer of said three layers further comprises at least 60 percent by weight of filler materials and a lowermost and uppermost of the three layers comprises less fillers than the central layer or is not filled, and the lowermost and uppermost layer are located on opposite sides of the central layer (layers 8A and 9A have a ratio of 70:30 thermoplastic to filler while core layer 6 has a ratio of up to 30:70 – col. 2, ll. 60 to col. 3, ll. 4),
wherein said uppermost layer of the substrate forms a surface upon which the décor (layers 13a, 3A and 2A) directly is provided, said surface of the substrate formed of thermoplastic material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the percent by weight of filler material limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.  In the instant case, Spengler specifies that layer 7A should have a higher ratio of filler to thermoplastic than adjacent layers 8A and 9A.
Spengler does not expressly disclose a translucent or transparent wear layer.
Hayes discloses an automotive panel having a transparent wear layer (Abstract).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a transparent layer as suggested by Hayes to the panel of Spengler in order to provide an enhanced depth of image to the features of the decorative layer (Abstract of Hayes).
Spengler discloses wherein an adhesive fleece layer may optionally be included between the surface of the substrate and the décor 3A.
It would be obvious to both have the adhesive fleece layer and to not have it, as Spengler explicitly suggests that it may or may not be necessary for adequate adhesion dependent upon the material combinations.
Regarding claims 17 and 18:
Spengler discloses wherein panel has a thickness around 5mm falling within the specified ranges.
Regarding claims 19-21:
Hayes discloses a synthetic print film of PVC (para. 0040) and a wear layer of also of PVC (para. 0040) and wherein the uppermost layer can be a UV hardening lacquer layer (para. 0014).
Regarding claim 22:
Spengler discloses wherein the top layer comprises a backing layer (3A, refer to the embodiment of Fig. 2)

Claims 12, 14-16 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Spengler et al., US 5,709,925 in view of Hayes, US 2010/0167026 further in view of Windmoller, US 2011/0296780.
Regarding claim 12:
Spengler does not expressly disclose the specific thermoplastic material.
Windmoller discloses PVC.
At the time of the invention, it would have been obvious to a person of ordinary skill to use specifically PVC as suggested by Windmoller because it is a common material that can be recycled.
Regarding claim 14:
Spengler does not specify a filler of chalk.
Windmoller specifies chalk.
At the time of the invention, it would have been obvious to use chalk as suggested by Windmoller as the filler of Spengler because it predictably varies density.
Regarding claims 15-16 and 23-25:
Spengler does not expressly disclose wherein the panel has coupling parts as specified for use in a floating floor.
Windmoller discloses coupling parts for locking in both a horizontal and vertical direction.
At the time of the invention, it would have been obvious to a person of ordinary skill to provide the coupling design as suggested by Windmoller to the paneling of Spengler in order to use the panels of Spengler as floorboards and to allow for them to be attached to one another at seams. The Background of Spengler suggests that the panel construction is not limited to only automobiles.
Regarding claim 26:
Spengler discloses wherein the uppermost layer of the substrate comprises glass fibers (11A).
Regarding claims 27-28:
Spengler does not, though Windmoller discloses incorporating a glass fiber fleece (66) embedded within a thermoplastic core (52).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute or augment the natural fiber of Spengler with the glass fiber fleece as suggested by Windmoller in order to provide dimensional stability to the core of Spengler (para. 0039 of Windmoller).

Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Spengler requires disposing of intermediate layer between the decorative layer and the upper layer of the substrate, the examiner disagrees. Rather, Spengler suggests that depending on the combination of materials, an additional adhesive fleece material may be required for sufficient bonding. This suggests that adhesive fleece layer may or may not be necessary. Regarding Applicant’s arguments as to what layers are defined as in Spengler, nomenclature relied upon by a prior art reference carries less weight than the structure itself. The structure of Spengler can be mapped to the claimed invention as set forth in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633